(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
*988Vista, la moción que antecede con la sola asistencia de la parte promovente, examinada la. dicha moción y Ia documentación acom-pañada a la misma, así como el escrito de oposición y la copia de una ‘•‘transcripción de evidencia” presentada por la parte promovente en el acto de la vista, se desestima como frívola la presente apelación interpuesta contra la sentencia que dictó la Corte de Distrito de Iíumacao en 14 de febrero de 1940.
El Juez Presidente Sr. Del Toro no intervino.